Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00458-CV

                                    Frederick Stanton DUNCAN,
                                              Appellant

                                                  v.

                                      Shanna Nicole DUNCAN,
                                             Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-18794
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 1, 2020

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of a post-divorce property division, Appellant’s brief was due on February

14, 2020. See TEX. R. APP. P. 38.6(a). On February 24, 2020, we notified Appellant that no brief

had been filed and advised Appellant to file a brief or a motion for extension of time to file the

brief by March 5, 2020. After no brief or motion for extension of time to file the brief was timely

filed, on March 10, 2020, we ordered Appellant to show cause in writing not later than March 20,

2020, why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We
                                                                              04-19-00458-CV


warned Appellant that if he failed to show cause in writing as ordered, this appeal would be

dismissed without further notice.

       To date, Appellant has filed no response to our March 10, 2020 order. We dismiss this

appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-